September 15, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               IN THE INTEREST OF J.A.T., A MINOR CHILD

NO. 14-15-00515-CV

                     ________________________________

      This cause, an appeal from the trial court’s order of May 15, 2015 denying
her leave to intervene in In the Interest of J.A.T., Cause No. 74447 in the 300th
Judicial District Court of Brazoria County and finding that she lacked standing to
bring the original action, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant Zarena Allen to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.